Citation Nr: 1044557	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a disorder manifested by 
dizziness.

2. Entitlement to service connection for postoperative residuals 
of a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran retired from the United Stated Coast Guard in April 
2004 after more than 20 years of active service.  He also had 
prior service in the Army National Guard from January 1983 to 
June 1983.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board remanded this case in February 2010.  
It now returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his current dizziness and back disorders 
are related to the symptoms noted during service.  Unfortunately, 
the Board must remand the issues for further development and 
consideration.  Although the Board sincerely regrets this 
additional delay, it is necessary to ensure there is a complete 
record upon which to decide the claims so that the Veteran is 
afforded every possible consideration.

1. Entitlement to service connection for a disorder 
manifested by dizziness.

In general, order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, private 
treatment records dated in April 2005 document the Veteran's 
complaints of dizziness and lightheadedness. The report of a 
vestibulonystagmogram (VNG) in November 2006 lists an impression 
of peripheral VIIIth nerve or end organ vestibulopathy affecting 
the right inner ear system. A May 2010 VA examination report is 
negative for an active ear disease but confirms that the Veteran 
suffers from recurrent lightheadedness.  Thus, Hickson element 
(1) is satisfied.

As to Hickson element (2), in-service injury, the record shows 
the Veteran's complaints of dizziness or lightheadedness during 
service, in June 1989, at which time he reported a 5-7 year 
history of the symptoms, and in January 1996. Accordingly, 
Hickson element (2) is also satisfied.

With respect to Hickson element (3), the May 2010 VA ear disease 
examination report notes that it is apparent that the Veteran had 
a problem with intermittent and very transient lightheadedness 
(not dizziness/vertigo) recurrently during service and that his 
current condition complaints are a continuation of the same 
symptoms during service.  The examiner opines that the Veteran's 
recurrent lightheadedness is not caused by or a result of any ear 
disease or vestibular disease, and not likely due to any 
neurological condition.  Rather, the examiner explains that this 
is most likely caused by and a result of the Veteran's recurrent 
benign PVCs with nexus to his service-connected heart condition.

The Board finds that the May 2010 examination report is not 
adequate upon which to base a decision in this case.  The 
examiner, in the course of reviewing the claims file, 
acknowledged that a November 2006 VNG had demonstrated 
significant weakness on the right and mild weakness on the left, 
and that the impression based on these findings had been 
"peripheral 7th [sic] nerve vestibulopathy."  However, on 
physical examination, the examiner found that there was no active 
ear disease present.  No diagnostic or clinical tests were 
acquired.  The examiner did not discuss the significance of the 
November 2006 VNG finding of peripheral vestibulopathy, nor did 
he indicate that diagnostic or clinical testing was not 
necessary.  Therefore, a remand is necessary to schedule the 
Veteran for a new examination and to obtain further medical 
opinion to reconcile the conflicting evidence of record 
concerning the presence of a peripheral vestibular disorder and 
whether it is related to service. See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (if VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate).  

2. Entitlement to service connection for postoperative 
residuals of a herniated nucleus pulposus.

With respect to Hickson element (1), current disability, private 
treatment records dated from January to April 2005 document 
complaints of right hip pain and occasional right thigh numbness 
and tingling beginning in December 2004 after jumping to reach 
something on the ceiling. An MRI of the lumbar spine in March 
2005 showed disc herniations at L4-5 and L5-S1, as well as 
osteophyte formation at T11-12. The Veteran underwent a right-
sided excision of herniated nucleus pulposus at L4-5 and L5-S1 
and a hemilaminectomy at L5 in April 2005.  Thus, Hickson element 
(1) is satisfied.

As to Hickson element (2), in-service injury, the record clearly 
demonstrates that the Veteran was treated for back complaints on 
two occasions during service, in October 1987 and December 1994. 
Accordingly, Hickson element (2) is also satisfied.

With respect to Hickson element (3), medical nexus, the Board 
notes that the Veteran was most recently afforded a VA spine 
examination in May 2010.  Following the examination, the examiner 
opined that the current condition of the Veteran's spine was less 
likely as not caused by or a result of military service.  
Significantly, this opinion was based on the examiner's finding 
that the Veteran's current back condition apparently became an 
issue with the onset of pain and radicular symptoms in January 
2005 after jumping up to reach an object.  

The Veteran maintains that his current back disorder had its 
onset in service.  Specifically, he contends that he was treated 
in service between July 2002 and January 2003 at Irwin Army 
Community Hospital (IACH) for low back pain.  In support of his 
assertion, the Veteran has submitted numerous buddy statements 
attesting to him having back pain in the early 2000s while he was 
still in service.  

While the Veteran's service treatment records contain some 
treatment records from Irwin Army Community Hospital, to include 
in October 2003, none of them reflect treatment for back pain 
during the time period identified by the Veteran.  The Board 
observes that there is no indication in the claims file that any 
effort has been made to obtain the additional IACH treatment 
records.  As these records are relevant to the question of 
whether the Veteran's current back disorder was incurred in 
service, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED to the AMC for the following 
actions:

1. AMC should make all reasonable records 
to obtain records of the Veteran's 
treatment for back pain at the Irwin Army 
Community Hospital (IACH) from July 2002 to 
January 2003.  The result of the request 
for records, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results. 

2. AMC should make arrangements for the 
Veteran to be examined by a medical 
professional for the purpose of addressing 
the etiology of his current dizziness/ 
lightheadedness complaints, including right 
ear vestibulopathy. The Veteran's VA claims 
file, including a copy of this remand, must 
be made available to the examiner. Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished; if 
testing is not necessary, the examiner 
should explain why.  

The examiner should render an opinion as 
to: (1) whether it is at least as likely as 
not (e.g. a 50/50 probability) that the 
Veteran's current symptoms of 
dizziness/lightheadedness are attributable 
to an underlying peripheral vestibular 
disorder; and (2) if so, whether it is at 
least as likely as not that the Veteran's 
current 
dizziness/lightheadedness/vestibulopathy is 
related to the complaints noted during 
service. In rendering the opinion, the 
examiner should take into the account the 
November 2006 VNG consultation report, 
which reflects an impression of peripheral 
VIIIth or end organ vestibulopathy 
affecting the right inner ear system.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
file.

3. After undertaking any additional 
development which it deems to be necessary, 
to include a new VA examination or opinion 
if records from IACH reflect treatment for 
back pain in service, AMC should then 
readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

